FILED
                            NOT FOR PUBLICATION
                                                                             MAY 12 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SPRAWLDEF, a public benefit                      No. 20-17503
corporation; et al.,
                                                 D.C. No. 4:18-cv-03918-YGR
              Petitioners-Appellants,

 v.                                              MEMORANDUM*

CITY OF RICHMOND, a California
municipality; et al.,

              Respondents-Appellees.


                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                             Submitted May 11, 2022**
                              San Francisco, California

Before: SCHROEDER, W. FLETCHER, and FORREST, Circuit Judges.

      Appellants SPRAWLDEF, Citizens for East Shore Parks, and four

individuals appeal from the district court’s denial of leave to amend their operative


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
complaint, and from the district court’s grant of judgment on the pleadings to

appellees City of Richmond, Richmond City Council, Guidiville Rancheria of

California, Upstream Point Molate, LLC, and Richmond’s mayor. As the parties

are familiar with the facts, we do not recount them here. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      “We review de novo the district court’s ruling on a motion for judgment on

the pleadings under Federal Rule of Civil Procedure 12(c).” Daewoo Elecs. Am.

Inc. v. Opta Corp., 875 F.3d 1241, 1246 (9th Cir. 2017) (citing Lyon v. Chase Bank

USA, N.A., 656 F.3d 877, 883 (9th Cir. 2011)). “Dismissal under Rule 12(c) is

warranted when, taking the allegations in the complaint as true, the moving party is

entitled to judgment as a matter of law.” Id.

      The district court did not err in granting judgment on the pleadings. “To

state a cause of action, a complaint based on [the Brown Act] must allege . . . [that]

the legislative body did not cure or correct the challenged action.” Bell v. Vista

Unified Sch. Dist., 98 Cal. Rptr. 2d 263, 271 (Ct. App. 2000) (quoting Boyle v. City

of Redondo Beach, 83 Cal. Rptr. 2d 164, 168 (Ct. App. 1999)). “[I]f the court

determines the alleged Brown Act violation has been cured or corrected by the

legislative body, the action filed . . . shall be dismissed with prejudice.” Id. In

November 2019, Richmond City Council approved the amended settlement of the


                                           2
underlying Guidiville Rancheria of California v. United States litigation in an

agendized, open meeting after public hearing. Because Richmond City Council

has cured any alleged Brown Act violation, the district court did not err in granting

judgment on the pleadings.

      Appellants argue that their first amended petition (“FAP”), styled as a

“petition” rather than a “complaint” because the case had been removed from state

court, alleged violations of California land use and planning law. We disagree. “A

pleading that states a claim for relief must contain . . . a short and plain statement

of the claim showing that the pleader is entitled to relief; and a demand for the

relief sought, which may include relief in the alternative or different types of

relief.” Fed. R. Civ. P. 8. The FAP alleged one cause of action under the Brown

Act. It prayed for four forms of relief, all based on appellees’ alleged violation of

the Brown Act. The FAP thus did not allege violations of California land use and

planning law.

      The district court did not abuse its discretion in denying leave to amend.

“The trial court’s denial of leave to amend a complaint is reviewed for an abuse of

discretion.” United States v. Corinthian Colls., 655 F.3d 984, 995 (9th Cir. 2011)

(citing Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004)). “The court

considers five factors in assessing the propriety of leave to amend—bad faith,


                                            3
undue delay, prejudice to the opposing party, futility of amendment, and whether

the plaintiff has previously amended the complaint.” Id. Appellants filed the FAP

in October 2018 in the district court. They did not move for leave to amend until

September 2020. The district court found that amendment two years after the

filing of the FAP would cause undue delay and prejudice. The district court thus

did not abuse its discretion in denying leave to amend.

      Appellants’ motions to take judicial notice (Dkt. No. 37) and to strike

documents from the supplemental excerpts of record (Dkt. No. 36) and appellees’

joint motion to take judicial notice (Dkt. No. 44) are DENIED as moot.

      AFFIRMED.




                                          4